SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2012 OR ¨ TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 000-52735 METASTAT, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-8753132 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8 Hillside Drive, Suite 207 Montclair, New Jersey 07042 (Address of principal executive offices) (973) 744-7618 (Issuer’s telephone number) 4 Autumnwood Court The Woodlands, Texas77380 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox As of October 12, 2012, there were 21,054,418 shares of common stock of the registrant outstanding. Table of Contents TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item3. Quantitative and Qualitative Disclosures About Market Risk 15 Item4. Controls and Procedures 15 PARTII. OTHER INFORMATION Item1. Legal Proceedings 16 Item1A. Risk Factors 16 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item3. Defaults Upon Senior Securities 16 Item4. Mine Safety Disclosures 16 Item5. Other Information 16 Item6. Exhibits 16 -i- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements METASTAT INC. and Subsidiary (A Development Stage Company) Consolidated Balance Sheets Unaudited August 31 February 29 ASSETS CURRENT ASSETS Cash $ $ Certificate of deposit - Subscription receivable Total Current Assets PROPERTY AND EQUIPMENT EQUIPMENT (net of accumulated depreciation of $6,684and $1,271, respectively) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts payable $ $ TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock (50,000,000 shares authorized; none shares issued and outstanding respectively) - - Common stock (Common Stock, $0.0001 par value; 150,000,000 shares authorized; 21,054,422 and 20,074,422 shares issued and outstanding respectively) Paid-in-capital Accumulated deficit as a development stage company ) ) Total Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying footnotes are an integral part of these unaudited financial statements -1- Table of Contents METASTAT INC. and Subsidiary (A Development Stage Company) Consolidated Statements of Expenses Unaudited Three Months ended Three Months ended SixMonths ended SixMonths ended Period from Inception (July 22, 2009) to August 31, 2012 August 31, 2011 August 31, 2012 August 31, 2011 August 31, 2012 OPERATING EXPENSES General & administrative $ $ $ Research & development Depreciation Warrant Expense - Stock-based compensation - - TotalOperating Expenses OTHER INCOME (EXPENSE) Interest income - - NET LOSS $ ) $ ) $ ) ) ) Basic & Diluted Net Loss Per Share $ ) $ ) ) ) Weighted shares outstanding The accompanying footnotes are an integral part of these unaudited financial statements -2- Table of Contents METASTAT INC. and Subsidiary (A Development Stage Company) Consolidated Statements of Cash Flows Unaudited Six Months ended August 31, 2012 Six Months ended August 31,2011 Period from Inception (July 22, 2009) to August 31, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Shares issued for services - Depreciation Warrant expense - - Changes in assets and liabilities Accounts receivable - ) - Accounts payable ) NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Certificate of deposit ) - ) Purchase of equipment ) - ) NET CASH USED IN INVESTING ACTIVITIES ) - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from subscription receivable - Proceeds from sale of common stock NET CASH PROVIDED BY OPERATING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) Cash at the beginning of the year - Cash at the end of the year $ $ $ SUPPLEMENTAL DISCLOSURES: Interest Paid $
